Rao, Chief Judge:
The appeals for reappraisement listed above were submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel casing exported from France during the month of June, 1964 and is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1960 (Public Law 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the prices at the time of exportation to the United States of the merchandise undergoing appraisement enumerated in Schedule A at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the prices shown on Schedule A hereto annexed less 23.5% cash discount.
IT IS FURTHER STIPULATED AND AGREED that the appeals enumerated in Schedule A are submitted for decision on this stipulation.
Based upon the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by said appeals for re-appraisement and that such values are the prices shown on schedule A, less 23.5 percent cash discount.
Judgment will be entered accordingly.